Citation Nr: 1043351	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability on a 
de novo basis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1970 to March 1972 
and from December 1974 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision done for the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This issue has come to the Board characterized as service 
connection for a back disability.  This is because although there 
is a previous final decision with a denial of service connection 
for a back disability, the RO reopened the Veteran's claim but 
denied it on a de novo basis.  

However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially address 
the question of whether new and material evidence has been 
presented to reopen the claim of service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp 2010); 
38 C.F.R. § 3.156a (2010).  

The issue of entitlement to service connection for a back 
disability on a de novo basis will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability was 
first denied in an October 2004 rating decision on the basis that 
the service treatment records were missing, and that there was no 
evidence of a back injury or disability in service; the Veteran 
was notified and did not submit a notice of disagreement with 
this decision. 

2.  Evidence received since October 2004 includes buddy 
statements that were not previously considered, and which purport 
to show that the Veteran sustained a back injury during service.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2010).  

2.  Evidence received since October 2004 is new and material, and 
the Veteran's claim for service connection for a back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case as to the issue decided herein.  
Furthermore, given the favorable nature of this decision, any 
failure in the duty to notify or duty to assist is harmless 
error, as it has failed to result in any prejudice to the 
Veteran. 

Back Disability

The Veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim for service 
connection for a back disability.  He states that he was injured 
in falls from vehicles on two occasions during active service.  
The Veteran notes that his service treatment records are missing, 
and argues that great weight should be given to the lay 
statements he submitted in support of his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 
(2010).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The record shows that entitlement to service connection for a 
back disability was initially denied in an October 2004 rating 
decision.  This decision noted that there was a finding that the 
Veteran's service treatment records were unavailable for review.  
The decision concluded that service connection for back pain was 
denied because there was no evidence to show it was incurred or 
caused by service.  

The Veteran received notice of the October 2004 rating decision 
in an October 2004 letter.  This letter also notified him of his 
right to appeal.  He did not submit a notice of disagreement with 
this decision within one year of receipt of the letter.  
Therefore, the October 2004 decision is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  The newly presented evidence is 
presumed to be credible for purposes of determining whether or 
not it is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The newly presented evidence in this case includes two "buddy" 
statements from soldiers who served with the Veteran.  

The first statement is from C.M, and is dated September 2006.  He 
states that while stationed in the Panama Canal Zone with the 
Veteran between 1979 and 1982, he recalled that the Veteran fell 
from an armored personnel carrier while on field maneuvers.  The 
Veteran was then evacuated to the base for treatment.  This 
statement is notarized, and is accompanied by two Form DD 214's 
from C.M., presumably submitted as proof of military service.  

The second statement is from R.C., and is also dated September 
2006.  He says that he was stationed with the Veteran in Panama.  
He observed the Veteran frequently complaining of back problems, 
and noted that the Veteran was on one occasion given bed rest and 
medication because of the back.  

Private medical records from E.P., M.D. have also been submitted.  
In an August 2006 letter, this doctor notes that he has treated 
the Veteran for back pain since 1988, and that the Veteran had 
reported the pain had been present since military service.  The 
records date from 1988 to 2007.  The initial entry is dated May 
1988, and states that the Veteran had a history of back pain for 
four years.  He was noted to have injured his back while in the 
Army.  The diagnosis was muscle spasm.  

The Board finds that the evidence submitted by the Veteran is 
both new and material.  It is new because neither the buddy 
statements nor the private medical records were considered by the 
October 2004 rating decision, and they are not duplicative of any 
other evidence considered at that time.  It is material because 
this evidence purports to show in service incurrence of a back 
injury and disability, and it was the absence of such evidence 
that resulted in the October 2004 denial.  

As the Veteran has submitted new and material evidence, his claim 
for a back disability will be reopened.  The matter of service 
connection for a back disability on a de novo basis will be 
addressed below.  


ORDER

The Veteran's claim for service connection for a back disability 
is reopened; to this extent only his appeal is allowed. 


REMAND

As noted above, the Veteran has received new and material 
evidence to reopen his previously denied claim for service 
connection for a claimed back disability.  

A review of the claims folder indicates that although attempts 
have been made to obtain the Veteran's service treatment records, 
they are missing and certified as unavailable in an October 2004 
RO memorandum.  When service treatment records are unavailable, 
the Board has a heightened obligation to provide explanations of 
reasons or bases for its findings and to consider the benefit-of-
the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  In the absence of the Veteran's 
service treatment records, the Board will attempt to verify the 
Veteran's claim through other methods.  

The Board notes that the Veteran has not been provided with a VA 
examination of his claimed back disability.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, although the current diagnosis of the claimed back 
disability in the private medical records from Dr. E.P. is 
unclear, these records are sufficient to serve as signs or 
symptoms of a current disability.  Similarly, the "buddy" 
statements show that these signs or symptoms may be associated 
with active service.  Therefore, the Board finds that the Veteran 
should be scheduled for a VA examination of his claimed back 
disability in order to ascertain the current diagnosis and to 
obtain an opinion regarding the possible relationship between any 
chronic back disability and active service.  

Furthermore, the Board notes that August 2006 letter from Dr. 
E.P. refers to multiple X-ray studies of the Veteran's back 
obtained over the years.  The reports of these X-rays do not 
appear to have been included in the other records received from 
Dr. E.P.  The Board believes that an attempt must be made to 
obtain these reports.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
permission from the Veteran, contact Dr. 
E.P. and request copies of all X-ray 
reports of the Veteran's back from 1988 to 
the present.  Associate these reports with 
the claims folder.  If these records are 
not available or otherwise cannot be 
obtained, this should be noted in the 
claims folder.  

2.  After any X-ray reports that may be 
received from Dr. E.P. have been 
associated with the claims folder, 
schedule the Veteran for a VA examination 
of his claimed back disability.  The 
claims folder must be forwarded to the 
examiner for use in the study of this 
case.  All indicated tests and studies 
should be conducted.  The examiner's 
attention is directed to the two September 
2006 "buddy" statements, as well as the 
private medical records dating from May 
1988.  After the completion of the 
examination and review of these records, 
the examiner should attempt to express the 
following opinions: 

a) Does the Veteran currently have a 
chronic back disability?  If so, what is 
the diagnosis of this disability?

b) If the Veteran is determined to have a 
current chronic back disability, is it as 
likely as not (probability of 50 percent 
or more) that this disability was incurred 
due to active service?  As there are no 
service treatment records, this opinion 
should be based on whatever evidence the 
examiner believes is relevant, but to 
include the September 2006 "buddy" 
statements, the private medical records 
dating from May 1988, and the current 
medical findings.  

The examiner should provide the reasons 
and bases for all opinions, and should 
address whether or not any current back 
disability the Veteran may be found to 
have is consistent with the inservice 
injuries described by the Veteran, his 
buddies, and/or the private medical 
records.  The examiner must make every 
attempt to express the requested opinions, 
but if the examiner finds that the 
opinions cannot be expressed without 
resort to speculation, the reasons and 
bases for this should be noted.  Any 
missing evidence that would be required to 
express the requested opinions should also 
be described. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


